

116 SCON 40 IS: Expressing the sense of Congress that undue restrictions on the right of law-abiding gun owners to carry a firearm for self-defense outside of the home violate the Second Amendment to the Constitution of the United States.
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 40IN THE SENATE OF THE UNITED STATESJune 23, 2020Mrs. Loeffler submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that undue restrictions on the right of law-abiding gun owners to carry a firearm for self-defense outside of the home violate the Second Amendment to the Constitution of the United States.Whereas the Second Amendment to the Constitution of the United States (referred to in this preamble as the Second Amendment) states, [a] well regulated Militia, being necessary to the security of a free State, the right of the people to keep and bear Arms, shall not be infringed.;Whereas the right to bear Arms, in plain language, means the right to carry arms;Whereas, based on this plain language, the Second Amendment clearly provides individual citizens with a right to carry arms for the purpose of self-defense;Whereas the Supreme Court of the United States has held that the Second Amendment is incorporated under the Fourteenth Amendment to the Constitution of the United States and thereby protects the right of an individual under the Second Amendment from infringement by State and local governments;Whereas several States have enacted laws that unduly inhibit and infringe upon the rights of a law-abiding individual to carry a firearm outside of the home, unless the individual can demonstrate a special need to carry the firearm;Whereas these State laws are inconsistent with the plain meaning of the right to bear arms and the rights granted to individuals by the Second Amendment; and Whereas established Federal processes and procedures regulating the right to purchase and possess a firearm are sufficient to provide for the interests of public safety: Now, therefore, be itThat it is the sense of Congress that undue restrictions on the right of law-abiding gun owners to carry a firearm for self-defense outside of the home—(1)violate both—(A)the intent of the Founding Fathers, as expressed by James Madison in The Federalist No. 46; and(B)the clear meaning of the Second Amendment to the Constitution of the United States to keep and bear Arms; and(2)are unlawful infringements of the rights granted by the Second Amendment to the Constitution of the United States. 